Appeal by the People from an order of the Supreme Court, Westchester County (Colabella, J.), entered September 6, 1990, which denied their motion for leave to re-present evidence to a Grand Jury.
Ordered that the appeal is dismissed.
The People argue that the court incorrectly concluded that it lacked authority to grant their motion to resubmit evidence to a Grand Jury. However, because its order is not appealable, the appeal must be dismissed.
It is fundamental that "[t]he right of the People to appeal in a criminal case is statutorily determined (Matter of State of New York v King, 36 NY2d 59, 63), and the statute conferring such right must be strictly construed” (People v Brummel, 136 AD2d 322, 324; see also, People v Santos, 64 NY2d 702; People *691v Johnson, 103 AD2d 754). Absent a specific statute granting the People the right to appeal, this court is without jurisdiction to hear the appeal (see, People v Reap, 68 AD2d 964; see also, People v Reed, 276 NY 5, 10-11). Because there is no statute authorizing the People to appeal from the order in the present case, this appeal must be dismissed (see, People v Dziegiel, 233 App Div 794). Mangano, P. J., Kunzeman, Eiber and Balletta, JJ., concur.